Exhibit 10.105
Portfolio: PB CAP
ASSIGNMENT AND ASSUMPTION


This ASSIGNMENT AND ASSUMPTION, dated as of September 1, 2011 (this
"Assignment"), is by and between, First States Group, L.P., a Delaware limited
partnership (the "Assignor"), and KBS Acquisition Sub-Owner 3, LLC, a Delaware
limited liability company (the "Assignee").
WHEREAS, the Assignor owns 99.99% of the ownership interests in the entity
listed in Schedule 1 attached hereto;
WHEREAS, GKK Stars Acquisition LLC ("GKK Stars"), which owns, directly or
indirectly, 100% of the equity of the Assignor, has agreed to cause the Assignor
to execute and deliver this Assignment pursuant to that certain (a) Collateral
Transfer and Settlement Agreement ("Settlement Agreement"; all capitalized terms
used but not defined herein shall have the meanings ascribed thereto in the
Settlement Agreement), dated as of September 1, 2011, by and among GKK Stars,
KBS Acquisition Sub, LLC, KBS GKK Participation Holdings I, LLC, KBS GKK
Participation Holdings II, LLC, KBS Debt Holdings Mezz Holder, LLC and KBS
Acquisition Holdings, LLC, and (b) Acknowledgment and Consent Agreement, dated
as of September 1, 2011, by and among Goldman Sachs Mortgage Company, Citicorp
North America, Inc., GKK Stars Acquisition LLC, KBS Acquisition Sub, LLC, KBS
GKK Participation Holdings I, LLC, KBS GKK Participation Holdings II, LLC, KBS
Debt Holdings Mezz Holder, LLC and KBS Acquisition Holdings, LLC.;
WHEREAS, pursuant to the Settlement Agreement (i) Assignor has agreed to
transfer 89% of the ownership interests in the entity listed in Schedule 1
attached hereto (the “Assigned Interests”) and (ii) the Lender has designated
the Assignee to receive the assignment of the Assigned Interests; and
WHEREAS, Assignor desires to assign the Assigned Interests to the Assignee
effective as of the date of this Assignment; and
WHEREAS, the Assignee desires to accept such assignment.
NOW THEREFORE, in consideration of the foregoing and the covenants of the
parties set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, subject to the terms
and conditions set forth herein, the parties hereby agree as follows:
1.The Assignor hereby unconditionally and irrevocably transfers, assigns,
contributes and sets over to the Assignee all of the Assignor's right, title and
interest in and to the Assigned Interests without recourse, representation or
warranty of any kind except as otherwise provided herein and in the Settlement
Agreement.
2.    The Assignee hereby accepts the Assigned Interests, effective as of the
Assignment Effective Date (as defined below).


--------------------------------------------------------------------------------


3.    The Assignee hereby assumes all of the Assignor's obligations with respect
to the Assigned Interests arising from and after the date hereof, effective as
of the Assignment Effective Date.
4.    Notwithstanding anything stated to the contrary herein, this Assignment
shall not be considered delivered to Assignee until the date (the “Assignment
Effective Date”) upon which Assignee has executed and delivered to Assignor the
Transfer Acceptance Certificate attached hereto (the “Transfer Acceptance
Certificate”), at which time this Assignment shall be considered delivered to
Assignee without any further actions required by Assignor. For avoidance of
doubt, the transfer contemplated by this Assignment shall not be considered to
have occurred until, and unless, the Transfer Acceptance Certificate is executed
by Assignee and delivered to Assignor. Assignor acknowledges and agrees that
Assignee shall have no obligation whatsoever to execute and deliver the Transfer
Acceptance Certificate.
5.    The Assignor represents to Assignee that:
(a)
The Assignor is duly and legally authorized to enter into this Assignment and
has complied in all material respects with all laws, rules, regulations, and
agreements to which it may be subject;

(b)
The Assignor is duly authorized to act and be bound to the terms of this
Assignment; and

(c)
The Assignor owns 100% of the Assigned Interests, and it has not encumbered the
Assigned Interests except for the liens created under the Senior Mezzanine Loan.

6.    The Assignor acknowledges and agrees that:
(a)
the conveyance of the Assigned Interests to Assignee or its nominee(s) in
accordance with the terms of the Settlement Agreement is an absolute conveyance
of all the right, title and interest of Assignor in and to the Assigned
Interests in fact as well as form and was not and is not now intended as a trust
conveyance or security instrument of any kind; that the consideration for such
conveyance is exactly as recited in the Settlement Agreement and that Assignor
has no further interest (including rights of redemption) or claims in and to the
Assigned Interests or to the proceeds and profits which may be derived thereof,
of any kind whatsoever; and

(b)
the conveyance to be made by Assignor hereunder is intended for the Assignee
named herein to accept this Assignment in accordance with the terms of this
Assignment and is the free and voluntary act of Assignor. In executing and
delivering this Assignment, Assignor acknowledges and agrees that it is a
sophisticated party, acting without duress and upon the advice of its own
independent counsel (which has advised Assignor that its undertakings with
respect to the Assigned Interests are fully enforceable).

7.    From and after the Assignment Effective Date, Assignor shall have no
further rights, powers, privileges and/or benefits with respect to the Assigned
Interests.


--------------------------------------------------------------------------------




8.    This Assignment shall inure to the benefit of and be binding upon the
Assignor and the Assignee and their respective successors and assigns.
9.    This Assignment shall be construed and enforced in accordance with the
laws of the State of New York, without regard to its principles of conflict of
laws.
10.    This Assignment may be executed in two or more counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
day and year first written above.
ASSIGNOR:


First States Group, L.P.,
a Delaware limited partnership


By:
First States Group, LLC,

a Delaware limited liability company
Its: General Partner


By: /s/ Jon W. Clark
Name: Jon W. Clark
Title: Vice President


[Signatures continue on next page]





4

--------------------------------------------------------------------------------


ASSIGNEE:
KBS ACQUISITION SUB-OWNER 3, LLC,
a Delaware limited liability company
By:
KBS ACQUISITION SUB, LLC,

a Delaware limited liability company,
its sole member
By:
KBS ACQUISITION HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GKK PARTICIPATION HOLDINGS I, LLC,

a Delaware limited liability company,
its sole member
By:
KBS DEBT HOLDINGS, LLC

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer




--------------------------------------------------------------------------------




Schedule 1
(Schedule of Assigned Interests)


Assigned Interests
 
State of Organization
 
Entity Type
 
 
 
 
 
First States Investors 3300 B,
L.P.
 
Delaware
 
limited partnership







--------------------------------------------------------------------------------




TRANSFER ACCEPTANCE CERTIFICATE


This Transfer Acceptance Certificate (this “Certificate”) is delivered by the
undersigned (“Assignee”) in accordance with the provisions of that certain
Assignment and Assumption (the “Assignment”) to which this Certificate is
attached. All capitalized terms used but not defined herein shall have meanings
ascribed thereto in the Assignment.


In accordance with the terms and conditions of the Assignment, by signing below,
Assignee hereby agrees that the Assignment shall be considered delivered to
Assignor, and accepted by Assignee, as of December 14, 2011.






[No Further Text on this Page, Signature Page to Follow]


--------------------------------------------------------------------------------




ASSIGNEE:
KBS ACQUISITION SUB-OWNER 3, LLC,
a Delaware limited liability company
By:
KBS ACQUISITION SUB, LLC,

a Delaware limited liability company,
its sole member
By:
KBS ACQUISITION HOLDINGS, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GKK PARTICIPATION HOLDINGS I, LLC,

a Delaware limited liability company,
its sole member
By:
KBS DEBT HOLDINGS, LLC

a Delaware limited liability company,
its sole member
By:
KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,
its manager
By:
KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,
its sole general partner
By:
/s/ David E. Snyder    

David E. Snyder
Chief Financial Officer


